Bartlett, J.
I concur in the views, as to the jurisdictional question in this case, expressed by the presiding justice and Mr. Justice Barrett, and agree that the order appealed from must be reversed.
MOTION TO DISMISS APPEAL.
Barrett, J.
The plaintiff moves to dismiss this appeal upon two grounds: First, that Mrs. Mackaye has virtually appeared in the action, and submitted to the jurisdiction of the court; second, that her objections to the jurisdiction should be taken by answer or demurrer.
As to the first ground, it is only necessary to say that the court, at special term, upon due notice to the plaintiff, has extended Mrs. Mackaye’s time to appear until after the decision of her appeal from the order upholding the publication. If Mrs. Mackaye had appeared generally in the action, the plaintiff should have opposed that application on the ground upon which he makes the present motion. The order extending the time to so appear, made after the acts which the plaintiff now claims constituted a general appearance, is conclusive upon that head. But, further, it is entirely clear that none of the acts specified by the plaintiff amounted to a waiver of the objection to the jurisdiction. The Code provides that the defendant’s appearance must be made by serving upon the plaintiff’s attorney a notice of appearance, or a copy of a demurrer or of an answer. Code Civil Proc. § 421. Nothing of the kind was here served, nor did the defendant take any step which could be construed as equivalent to the statutory method of appearance. Indeed,- she has protested against the assumption of jurisdiction throughout the proceedings. It is not even pretended that her attorney had authority to appear for *899her generally. His authority seems to be limited to appearing for the sole purpose of denying the jurisdiction, which he has done at every step in the cause.
As to the second point, the case of Bryan v. Publishing Co., 112 N. Y. 388, 19 N. E. Rep. 825, is conclusive. The court there held that the defendant “is entitled to make the motion, rather than submit to the hardship of com- s ing into them [this state] to defend the action. ” The motion should therefore be denied, with $10 costs. All concur.
APPEAL FROM ORDER GRANTING INJUNCTION PENDENTE LITE.
Barrett, J.
The opinion delivered upon the appeal from the order denying Mrs. Mackaye’s motion to vacate .the publication proceedings is decisive of this appeal. We have there endeavored to show that the court is wholly without jurisdiction in this action, so far as Mrs. Mackaye is concerned. We have also decided that the subject-matter is not within the state of New York. The papers upon this appeal supplement some facts which were wanting upon the application to set aside the order of publication. They show, for instance, that some of the bonds in question were payable in the city of New York. But there are no facts which can give vitality to the order of publication, which was made without authority, and is consequently void. Apart from this question of jurisdiction, the plaintiff’s papers make out no case for an injunction. He has submitted himself to the jurisdiction of the courts where the property is situated. If the proceedings already instituted in the foreign tribunals are technically insufficient to settle the question of right upon the merits, the plaintiff is at liberty to institute fresh proceedings, specially directed to that end. His suit here is, upon the facts disclosed in his own papers, unnecessary and oppressive. It is wholly without merit in its present aspect; and the attempt, by bringing in and enjoining the corporations, to force Mrs. Mackaye into a jurisdiction foreign to her domicile, and foreign to the situs of the property, cannot be commended. The order appealed from should be reversed, with $10 costs and the usual disbursements, and the injunction dissolved. All concur.